Citation Nr: 0016387	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-24 370	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for migraine headaches.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  This appeal arises from a June 1995 rating 
decision in which the RO, among other things, denied service 
connection for headaches.  The veteran was accorded a hearing 
before a hearing officer at the RO in October 1995, and a 
copy of the transcript of the hearing is included in the 
claims folder.  The Board of Veterans' Appeals (Board) denied 
service connection for a respiratory disorder based on 
nicotine addiction in service in September 1998.  The current 
issue, as well as the issue of service connection for 
bilateral defective hearing, and service connection for 
tinnitus, were remanded in September 1998 for additional 
development.  Thereafter, the RO granted service connection 
for tinnitus and for bilateral defective hearing.  The issue 
of service connection for migraine headaches continued to be 
denied by the RO, and has been returned to the Board for 
further appellate consideration.  

At the time of the September 1998 Board decision, the issues 
of service connection for migraine headaches on the basis of 
Agent Orange exposure and service connection for a 
respiratory disorder on the basis of Agent Orange exposure 
were referred to the RO for appropriate and full 
consideration.  Thereafter, both of these claims were denied 
by the RO in an October 1999 rating action.  The veteran was 
apprised of these determinations and furnished a copy of the 
rating action in October 1999.  There has not as yet been a 
notice of disagreement as to these determinations.  As such, 
these issues are not now before the Board for consideration.  

As explained by the Board in the Introduction section of the 
September 1998 decision, there is a power of attorney form in 
the claims folder, dated September 1970, which reflects that 
the California Department of Veterans Affairs is the 
veteran's representative.  In a July 1995 statement, the 
veteran requested a hearing at the RO and also indicated that 
he would be designating the American Legion to act as his 
representative in the appeal.  In August 1995, the RO sent 
the veteran VA Form 21-22 to allow him to designate a 
representative.  The veteran did not return this power of 
attorney form.  The veteran was afforded a hearing at the RO 
in October 1995.  The veteran declined to designate another 
representative at his RO hearing at the New Hampshire RO.  
Correspondence to the California Department of Veterans 
Affairs was returned as undeliverable and no statement of the 
accredited representative (VA Form 646) is of record.  As 
such, the veteran is classified as unrepresented in this 
appeal.  


FINDING OF FACT

No competent evidence relates the veteran's migraine 
headaches to service, and as such, the claim is not 
plausible.  


CONCLUSION OF LAW

The claim of service connection for migraine headaches is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records do not contain complaints, 
diagnoses, or treatment for migraine headaches.  

The veteran submitted a VA Form 21-526 in November 1994, 
asserting claims of service connection for several 
disabilities, including headaches.  He indicated that his 
headaches began in 1980.  

The evidence includes records of outpatient treatment of the 
veteran at the Dartmouth-Hitchcock Medical Center, dating 
from November and December 1978.  These records reflect that 
the veteran was treated for headaches, but do not contain a 
medical opinion relating the onset of the headaches to 
service.  

Private records of medical treatment of the veteran, dated 
from December 1992 to May 1993, and accompanied by an 
authorization for the release of records to the VA which 
references a health care provider identified as Deborah 
Sellars, N.D. (a naturopathic doctor), show that the veteran 
complained of headaches, which begin over the right side of 
his head, above his eye.  The onset of the headaches was four 
to five years earlier.  The assessment included yearly 
migraines.  The records do not contain a medical opinion 
relating the headaches to service.  

In a Notice of Disagreement submitted in June 1995, the 
veteran asserted that he began having headaches several 
months after he returned from Vietnam.  He explained that 
factors including stress and the jungle climate of Vietnam 
affected his head, and he currently develops migraine 
headaches when in stressful circumstances.  The veteran 
indicated that he had been receiving treatment for headaches 
since 1980.  

In July 1995, records of medical treatment of the veteran by 
health care providers, including P. Nicholas Van Loan, M.D., 
and dating from October 1985 to April 1990, were associated 
with the claims folder.  These records include an October 
1985 medical note, which reported that the veteran gave a 
history of periodic headaches over his right eye for the past 
four or more years.  The assessment was migraine headaches.  
The records do not contain a medical opinion relating the 
headaches to service.  

At a hearing before a hearing officer at the RO in October 
1995, the veteran testified that he began having headaches a 
few months after he returned from Vietnam.  When asked about 
factors triggering his headaches, the veteran replied that he 
was assigned to areas where chemical herbicides (Agent 
Orange) were used.  He indicated that he had undergone 
extensive diagnostic testing, and had previously been treated 
by Dr. Van Loan and Dr. Sellars.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  A person 
who submits a claim for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, the record contains medical diagnoses of 
migraine headaches, thereby meeting the first element of the 
Caluza test.  The veteran has, in effect, contended that his 
migraine headaches were incurred in Vietnam, and he is 
competent to make that assertion.  The second requirement of 
Caluza is satisfied.  What is missing is the nexus 
requirement.  No medical opinion relates the veteran's 
migraine  headaches to service, and, as a layperson, the 
veteran is not competent to provide medical opinions.  See 
Layno, supra.  Without competent evidence of a nexus between 
current migraine headaches and service, the claim of service 
connection for migraine headaches is not well-grounded and 
must be denied.  

ORDER

Service connection for migraine headaches is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

